Citation Nr: 1440369	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  11-14 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to herbicide exposure. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the United States Army from October 1968 to May 1970.  He served in the Republic of Vietnam from April 1969 to May 1970.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

A review of the Virtual VA paperless claims processing system reveals a May 2014 brief from the Veteran's representative and additional VA treatment records that have been reviewed by the Board.  There are no pertinent documents in the Veterans Benefits Management System.



FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam era and is presumed to have been exposed during such service to certain herbicide agents, including Agent Orange. 

2.  The Veteran's peripheral neuropathy of the bilateral lower extremities is related to his herbicide exposure in service.



CONCLUSION OF LAW
Peripheral neuropathy of the bilateral extremities was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's DD 214 shows that he served in the Republic of Vietnam from April 1969 to May 1970; therefore, he is presumed to have been exposed to certain herbicide agents. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to Agent Orange during active service, service connection is presumed for certain disorders, including early-onset peripheral neuropathy. 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Recent amendments to the law effective September 6, 2013, have clarified and expanded the terminology regarding the presumption of service connection for peripheral neuropathy associated with exposure to certain herbicide agents.  The amendment removed the requirement that an acute or subacute peripheral neuropathy appear within weeks or months after exposure and removed the requirement that the condition resolve within two years of the date of onset in order for the herbicide presumption to apply.  The VA replaced the terms "acute and subacute" and "transient" peripheral neuropathy with "early-onset" peripheral neuropathy.  Early-onset peripheral neuropathy must still become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer must be transient.  There is still no herbicide-related presumption of service connection for "delayed-onset chronic" peripheral neuropathy.  Rather, early onset peripheral neuropathy must manifest within one year of herbicide exposure, for presumptive purposes.  78 Fed. Reg. 54763-01 (Sept. 6, 2013).

In this case, the Veteran's peripheral neuropathy does not meet the criteria for service connection on a presumptive basis.  His service treatment records do not document any complaints, treatment, or diagnosis, and symptoms of early-onset symptoms of peripheral neuropathy did not manifest within one year of herbicide exposure.  Rather, the evidence of record shows that the Veteran's bilateral peripheral neuropathy of the lower extremities manifested many years after presumptive exposure to Agent Orange with the earliest reference to numbness in the lower extremities evident in 2009.  See April 2009 VA treatment record.  Because the Veteran's peripheral neuropathy initially manifested decades after his presumed in-service exposure, it cannot be considered transient or early-onset peripheral neuropathy for presumptive purposes.  

Nevertheless, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §§ 3.303(d), 3.309(e); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).  

Private medical records and VA treatment records demonstrate a current diagnosis of peripheral neuropathy of the bilateral lower extremities.  Thus, the only remaining issue is whether there is a nexus between the Veteran's herbicide exposure and his peripheral neuropathy of the bilateral lower extremities even if one may not be presumed.

In an April 2009 VA hospital consultation, a physician noted that the Veteran had a history of pesticide exposure.  An April 2009 electromyography (EMG) revealed axonal sensorimotor neuropathy of the lower extremities, and further evaluation was recommended to rule out possible causes such as nutritional deficiencies, liver disease, alcohol, drugs, heavy metal, and toxins.  

A June 2009 VA treating physician opined that the Veteran was diagnosed with axonal sensory/motor neuropathy most likely due to alcohol intake.  In July 2009, a VA neurologist reiterated the April 2009 EMG assessment that the neuropathy may be related to several different etiologies such as nutritional, liver disease, alcohol, drugs, heavy metals, toxins, but added pesticides to the list.  In November 2009, a VA physician reported that he personally reviewed the Veteran's records and examined the Veteran.  The VA physician attributed the Veteran's neuropathy to hereditary neuropathy with atrophy of the arch muscles in the feet.  The physician stated he would pursue additional factors that may be involved in the neuropathy, including but not limited to, heavy metals.  Notably, none of the aforementioned VA physicians provided any rationale for their opinions.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

The Veteran was subsequently afforded a VA examination in December 2009 during which the examiner opined that it is at least as likely as not that the Veteran's current peripheral neuropathy of the lower extremities is related to his military service.  He explained that chronic progressive peripheral neuropathy can be due to a number of factors, such as diabetes, alcoholism, autoimmune disease, exposure to toxic substances, heavy metals, infections, cancer medications and vitamin deficiencies.  The examiner reviewed the Veteran's claims folder and referred to the Veteran's EMG and VA neurology clinic visits.  In rendering his opinion, he stated that an extensive work-up ruled out essentially all possible etiologies other than exposure to toxic substances, namely Agent Orange.  The examiner further noted that there is substantial empirical evidence that peripheral neuropathy from Agent Orange exposure is not limited only to early-onset or transient manifestations, and he listed medical literature on the subject of the effects of Agent Orange exposure.  

The Board finds the December 2009 VA examiner's opinion to be highly probative evidence, as he relied on an accurate factual premise and provided a thorough rationale for the conclusion reached.  It outweighs the other opinions of record that are not supported by any rationale or explanation.  Accordingly, the Board concluded that service connection for peripheral neuropathy of the bilateral lower extremities, is warranted.  38 U.S.C.A. 5107(b); § 38 C.F.R. § 3.102. 








ORDER

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


